DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-6, 8, 11-13 and 16-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 16 and 22 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2016/0127404 and US 2017/0164145. 
The improvement comprises:
US 2016/0127404 is considered as the closest prior art that teaches an automated surveillance system, comprising:
one or more radio frequency receivers configured to extract information from a received band of radio frequency signals (Fig.1 and para.20, where Sensors 120A-120E can collect and report radio frequency signals within the surrounding electromagnetic environment); and
a data analysis system (Fig.1 element 130 and para.20 and 24); the data analysis system being configured to analyse the extracted information (Fig.1 element 130 and para.20 and 24, where the signal analysis system 130 can receive and process signals from the sensors 120); 
characterised in that:
the data analysis system is a distributed data analysis system at least partly comprised within the one or more radio frequency receivers (Fig.1 element 130; Fig.2 element 240 and para.20, 24 and 56, where the signal analysis system 130 can receive and process signals from the sensors 120 and process the collected radio frequency signals); and
the one or more radio frequency receivers comprise a software-defined radio circuit configured to perform at least part of said extracting of information from the received band of radio frequencies (para.22, where the sensors 120 may collect electromagnetic signals from one or more antennas over a wide bandwidth of radio frequencies and utilize hardware radio receivers or software-defined radio frequency receivers).

US 2017/0164145 teaches a system with location tracking in wireless networks, wherein said extraction includes obtaining time difference of arrival information from the extracted information (para.3 and 149, where location tracking of a device within a wireless network may use various measurement techniques, including, Time of Arrival (ToA), Time Difference of Arrival (TDoA) …) in order to improve the reliability (para.149); 
wherein the receiver is configured to analyse the received signals to extract a received signal strength indicator (RSSI) from at least part of the received signal in order to estimate a distance of a source of the part of the received signal from the receiver (para.3, where location tracking techniques include, for example, distance based techniques such as … and Received Signal Strength Indication (RSSI)) in order to reduce computationally intensive for location tracking (para.149).

With regard Claim 1, US 2016/0127404 in view of US 2017/0164145 fails to teach the limitation of "the data analysis system being configured to analyse the extracted information to allow an identifier of at least one source of at least part of the band of radio frequency signals to be determined." as recited in claim 1.

With regard Claim 16, US 2016/0127404 in view of US 2017/0164145 fails to teach the limitation of "wherein the central system and/or the distributed data analysis system is configured to progressively build a database of normal behaviours based on the received signals and to flag an alert when the analysis shows a new behaviour which falls substantially outside of the normal behaviours." as recited in claim 16.

With regard Claim 22, US 2016/0127404 in view of US 2017/0164145 fails to teach the limitation of "wherein the central system and/or the distributed data analysis system is configured to perform behavioural profiling on the extracted information, said behavioural profiling being used to compare behaviours observed through analysis of the extracted information with known behaviours in order to react to a possible behaviour match." as recited in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2013/0247117 is cited because they are put pertinent to the communication device that uses proximity wireless communication (near field communication (NFC)) to provide an extended user interface for home appliances. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633